Title: To John Adams from the Abbés Chalut and Arnoux, 28 August 1787
From: Chalut, Abbé,Arnoux, Abbé
To: Adams, John


          
            
              Paris 28. aout 1787
            
            Nous aurions desiré, Monsieur, lire dans votre langue l’exemplaire de votre ouvrage, nous avons prié un de nos amis qui sçait l’anglois de nous en faire l’extrait et de nous en dire son sentiment— nous avons vou avec satisfaction que vous prouvez jusqu’à l’evidence tout ce que vous y avancez et nous avons sçu par notre ami que cet ouvrage estimable étoit digne de vous et de votre philosophie. nous desirons qu’il soit traduit dans notre langue pour en connoitre tous les details qui ont echapé à l’ami qui nous en a fait l’extrait.
            vous scavez, Monsieur, ce qui se passe chez nous depuis l’assemblée des notables. Le parlement de paris siege à Troye. ce Corps de Magistrats persiste à demander les états generaux et à avouer Son inconpetence pour l’enregistrement des impots. tous les tribunaux Superieurs de la Capitale et des provinces demandent la meme chose, toute la nation joint ses voeux à leurs demandes, dans cet état de choses nous esperons d’avoir bientot les états gèneraux. tout alors rentrera dans l’ordre, l’esprit national se formera et les Ministres seront contenus. jusqu’aujourdhui ils ont été les maitres absolus parce que personne ne les surveilloit ils étoient placés par lintrigue et deplacés par elle, leur bonne ou mauvaise

administration n’y influoit en rien; tout alloit au gré de leurs caprices; des pensions enormes étoient toujours la recompense des bons et des mauvais ministres.
            L’heureux Constitution de votre pais vous met à l’abri de tout ce qui se passe chez nous. conservez precieusement votre liberté, le sang qu’elle vous a couté est inestimable, rien dans l’univers ne pourroit vous dedommager de sa perte. vous cesseriez d’etre heureux si vous cessiez d’etre libre. la mort est preferable à l’esclavage. ne nous enviez pas notre commerce, notre richesse et notre lune. le travail de la terre et l’heureuse pauvreté sont le soutien de la liberté; vous le Scavez mieux que nous, vous, Monsieur, qui avez medité les grandes verités et qui avez contribué par vos talents et votre courage à la revolution qui vous a rendu libres.
            on nous a dit que votre retour dans votre patrie étoit fixé au milieu de l’année prochaine. nous esperons que d’ici à cette epoque vous ferez une voyage à Paris avec Mde. Adams Mde. votre fille et M. votre gendre. nous sommes trés empressés d’avoir l’honneur de vous revoir, de vous assurer de vive voix des sentiments d’estime et d’amitié que vous nous avez inspirés et avec lesquels nous ne cesserons d’etre Monsieur / vos très humbles / et très obeissants Serviteurs
            
              L’Abbé Chalut L’abbé Arnoux
            
          
          
            nous prions Mde. Adams et Mde. votre fille de nous permettre de leur presenter nos hommages respectueux, et nous faisons nos sinceres compliments à M. votre gendre.
          
         
          TRANSLATION
          
            
              Paris, 28 August 1787
            
            We would have liked, sir, to read a copy of your work in your language and have entreated one of our friends who knows English to make us a summary of it and to give us the general idea. We observed with satisfaction that you demonstrate very clearly everything you put forward and we understood through our friend that this commendable work is worthy of you and your philosophy. We want it to be translated into our language in order to know every detail that escaped the friend who extracted it for us.
            You are aware, sir, of what is happening here since the Assembly of Notables. The Paris parlement is seated at Troyes. This body of magistrates continues to demand a meeting of the Estates General and to profess its incompetency to register taxes. Every superior tribunal of the capital and of the provinces demands the same thing. The entire nation joins her wishes to their demands. In this state of affairs we hope soon to have the Estates General. Everything will then fall into place, the national spirit will

materialize and the ministers will be contained. Up until now, they have been the absolute masters. Because no one was watching over them they were seated and unseated by intrigue, upon which their good or bad administration had no impact whatsoever. Everything followed the way of their whims. Enormous pensions were always the reward for good and bad ministers alike.
            The felicitous Constitution of your country shelters you from everything that is happening here. Preserve your liberty as you would something precious. The blood it cost you is priceless, and nothing in the world could compensate you for its loss. You shall cease to be happy if you cease to be free. Death is preferable to slavery. Do not envy us our commerce, our riches and our vicissitudes. Laboring in the earth and joyful poverty are the backbone of freedom; you know it better than we, sir, you, who have pondered great truths and who have contributed by your talents and your courage to the revolution that has rendered you free.
            We have been told that your return to your homeland was set to take place midway into next year. We hope that between now and then you will take a trip to Paris with Mrs. Adams and with your esteemed daughter and son-in-law. We are very eager to have the honor to see you again and to assure you in person of the feelings of respect and friendship which you have inspired in us and with which we shall not cease to be, sir, your most humble and most obedient servants
            
              L’Abbé Chalut L’abbé Arnoux
            
          
          
            We pray Mrs. Adams and your esteemed daughter to allow us to present to them our humble respects, and we offer our sincere regards to your esteemed son-in-law.
          
        